                            UNITED STATES DISTRICT COURT

                             DISTRICT OF SOUTH DAKOTA

                                 NORTHERN DIVISION


JORGE VASQUEZ HERRERA,
                                                              I:19-CV-01005-CBK

                      Petitioner,

                                                   ORDER DENYING CERTIFICATE
        vs.
                                                          OF APPEALABILITY

 UNITED STATES OF AMERICA,

                      Respondent.


TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT:

       Petitioner filed a motion for reduction of sentence pursuant to the First Step Act of
2018 amendments to 18 U.S.C. § 3582(c). Petitioner's motion is in the nature of a
petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Petitioner was ordered
to supplement his motion to set forth information showing that he has exhausted his
administrative remedies concerning his request to be placed in a halfway house or home
confinement for the maximum period allowed prior to the expiration of his sentence.
Following receipt of supplemental information from petitioner, the Court granted the
government's motion to dismiss for failure to exhaust administrative remedies. A
judgement was entered denying the petition for a writ of habeas corpus. Petitioner has
filed a notice of appeal.
       Pursuant to 28 U.S.C. § 2253(c)(1), an appeal from an order dismissing a petition
for a writ ofhabeas corpus may not be taken unless ajudge issues a certificate of
appealability. A certificate of appealability may issue only if the applicant has made a
substantial showing ofthe denial of a constitutional right.
              When the district court denies a habeas petition on procedural
              grounds without reaching the prisoner's underlying constitutional
              claim, a COA should issue when the prisoner shows, at least, that
              jurists ofreason would find it debatable whether the petition states a
                  valid claim ofthe denial of a constitutional right mid that jurists of
                 reason would find it debatable whether the district court was correct
                 in its procedural ruling. This constmction gives meaning to
                 Congress' requirement that a prisoner demonstrate substantial
                 underlying constitutional claims and is in conformity with the
                 meaning ofthe "substantial showing" standard... Where a plain
                 procedural bar is present and the district court is correct to invoke it
                 to dispose ofthe case, a reasonable jurist could not conclude either
                 that the district court erred in dismissing the petition or that the
                 petitioner should be allowed to proceed further. In such a
                 circumstance, no appeal would be warranted.

    Slack V. McDaniel. 529 U.S. 473,484, 120 S.Ct. 1595, 1604, 146 L.Ed.2d 542(2000)
    (emphasis supplied). Petitioner did not and has not made a substantial showing that
    jurists ofreason would find it debatable whether the petition was correctly dismissed.
           IT IS HEREBY CERTIFIED that there does not exist probable cause of an
    appealable issue with respect to the Court's order denying petitioner's petition for a writ
    of habeas corpus. This in no way hampers the petitioner's ability to request issuance of
    the certificate by a circuitjudge pursuant to Fed. R. App. P. 22.
           DATED this /3^^v of August,2019.
                                              BY THE COURT:




                                               CHARLES B. KORNMANN
                                               United States District Judge




\
